Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Fujioka et al (US 2002/0160835 A1) generally discloses a video game with multiple game parameters.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
acquire a first parameter corresponding to a user object, the first parameter indicating an ability of the user object; acquire a second parameter corresponding to the user object, the second parameter being different from the first parameter; acquire a third parameter corresponding to an opponent object, the third parameter indicating an ability of the opponent object; acquire a fourth parameter corresponding to the user object, the fourth parameter being different from the first parameter; compare the second parameter and the fourth parameter; and execute a control for having an advantage on a game in which the user object competes with the opponent object based on the first parameter, the third parameter and a comparison result, wherein the game system includes an automatic progress part in which a match automatically progresses and an action part in which a user performs an operation, and the instructions further cause the at least one processor to execute the control in the action part; wherein the automatic progress part is executed based on user objects and opponent objects, and the instructions further cause the at least one processor to: compare second parameter and the fourth parameter, and execute the control based on the first parameter, the third parameter and the comparison result  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715